 



EXHIBIT 10.2
GARTNER, INC.
2003 LONG-TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
Grant #                     
NOTICE OF GRANT
     Gartner, Inc. (the “Company”) hereby grants you,                      (the
“Grantee”), a stock appreciation right (the “SAR”) under the Company’s 2003
Long-Term Incentive Plan (the “Plan”), to exercise in exchange for a payment
from the Company pursuant to this SAR. The date of this Agreement is
February 15, 2007 (the “Grant Date”). In general, the latest date this SAR will
expire is February 15, 2014 (the “Expiration Date”). However, as provided in
Appendix A (attached hereto), this SAR may expire earlier than the Expiration
Date. Subject to the provisions of Appendix A and of the Plan, the principal
features of this SAR are as follows: Number of Shares to which this SAR
pertains:
Exercise Price per Share: $
     Vesting Commencement Date: February 15, 2007
     Vesting Schedule:
Twenty-five percent (25%) of the Shares to which this SAR pertains shall vest on
the one (1) year anniversary of the Vesting Commencement Date, and twenty-five
percent (25%) of the Shares to which this SAR pertains shall vest on each
subsequent anniversary of the Vesting Commencement Date, subject to Grantee’s
Continued Service through each such date.

      Event Triggering   Maximum Time to Exercise Termination of SAR:   After
Triggering Event*:
 
   
Termination of Service due to Disability
  6 months
Termination of Service due to death
  1 year
All other Terminations of Service
  90 days

 

*   However, in no event may this SAR be exercised after the Expiration Date.

     Your signature below indicates your agreement and understanding that this
SAR is subject to all of the terms and conditions contained in the Plan and this
SAR Agreement (the “Agreement”), which includes this Notice of Grant and
Appendix A. For example, important additional information on vesting and
termination of this SAR is contained in Paragraphs 3 through 5 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS SAR.

          GARTNER, INC.   GRANTEE
 
       
By
       
 
       
 
  Title: CEO   Name

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
1. Grant of SAR. The Company hereby grants to the Grantee under the Plan, as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a SAR pertaining to
all or any part of an aggregate of [NUMBER] Shares, which SAR entitles the
Grantee to exercise the SAR in exchange for Shares in the amount determined
under Paragraph 9 below.
2. Exercise Price. The purchase price per Share for this SAR (the “Exercise
Price”) shall be $___, which is the Fair Market Value of a Share on the Grant
Date. When the SAR is exercised, the purchase price will be deemed paid by the
Grantee for the exercised portion of the SAR through the past services rendered
by the Grantee, and will be subject to the appropriate tax withholdings.
3. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this SAR will vest in accordance with the vesting schedule set forth
in the Notice of Grant which constitutes part of this Agreement. Shares
scheduled to vest on any date will vest only if the Grantee remains in Continued
Service on such date. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the SARs at
any time, subject to the terms of the Plan. If so accelerated, such SARs will be
considered as having vested as of the date specified by the Committee.
4. Termination of SAR. In the event of the Grantee’s termination of Continued
Service for any reason other than Disability or death, the Grantee may, within
ninety (90) days after the date of such termination of Continued Service, or
prior to the Expiration Date, whichever shall first occur, exercise any vested
but unexercised portion of this SAR. In the event of the Grantee’s termination
of Continued Service due to Disability, the Grantee may, within six (6) months
after the date of such termination, or prior to the Expiration Date, whichever
shall first occur, exercise any vested but unexercised portion of this SAR.
5. Death of Grantee. In the event that the Grantee dies while in the employ of
the Company and/or a Parent or Subsidiary, the administrator or executor of the
Grantee’s estate (or such other person to whom the SAR is transferred pursuant
to the Grantee’s will or in accordance with the laws of descent and
distribution), may, within one (1) year after the date of death, exercise any
vested but unexercised portion of the SAR. Any such transferee must furnish the
Company (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
SAR and compliance with any laws or regulations pertaining to such transfer, and
(c) written acceptance of the terms and conditions of this SAR as set forth in
this Agreement.
6. Persons Eligible to Exercise SAR. Except as provided in Paragraph 5 above or
as otherwise determined by the Committee in its discretion, this SAR shall be
exercisable during the Grantee’s lifetime only by the Grantee.

 



--------------------------------------------------------------------------------



 




7. SAR is Not Transferable. Except as otherwise expressly provided herein, this
SAR and the rights and privileges conferred hereby may not be transferred,
pledged, assigned or otherwise hypothecated in any way (whether by operation of
law or otherwise) and shall not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, pledge, assign, hypothecate or
otherwise dispose of this SAR, or of any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
SAR and the rights and privileges conferred hereby immediately shall become null
and void.
8. Exercise of SAR. This SAR may be exercised by the person then entitled to do
so as to any Shares, and such exercise must be in accordance with the Company’s
published exercise procedures, as in effect from time to time, which may require
the Grantee to exercise this SAR through the Company’s designated broker or
administrator. All exercises must be accompanied by payment of the aggregate
exercise price together with all taxes the Company determines are required to be
withheld by reason of the exercise of this SAR or as are otherwise required
under Paragraph 10 below. Exercise forms are available from the Stock Plan
Administration. Payment of the aggregate exercise price must be (i) in cash
(including check, bank draft or money order), or (ii) for “cashless exercises”
during the open trading window, by delivery of such documentation as the
Committee and any broker of deposit, if applicable, shall require to effect an
exercise of the SAR and delivery to the Company of the sale or loan proceeds
required to pay the exercise price, in each case plus any applicable withholding
taxes.
9. Payment of SAR Amount. Upon exercise of this SAR, the Grantee shall be
entitled to receive the number of Shares (the “SAR Amount”), less applicable
withholdings, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share on the date of exercise over the Exercise Price; times
(b) the number of Shares with respect to which this SAR is exercised, and
(ii) dividing the product of (a) and (b) by the Fair Market Value of a Share on
the date of exercise. The SAR Amount shall be paid solely in whole Shares; any
fractional amount shall be rounded down to the nearest whole share. Shares
issued pursuant to the exercise of this SAR may be delivered in book form or
listed in street name with a brokerage company of the Company’s choice.
10. Tax Withholding and Payment Obligations. When the Shares are issued as
payment for exercised SARs, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Parent or Subsidiary) will withhold a portion of the
Shares otherwise issuable in payment for exercised SARs that have an aggregate
market value sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing Parent or Subsidiary) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the exercise of SARs
and the issuance of Shares thereunder. The Company (or the employing Parent or
Subsidiary) may instead, in its discretion, withhold an amount necessary to pay
the applicable taxes from the Grantee’s paycheck, with no withholding of Shares.
In the event the withholding requirements are not satisfied through the
withholding of Shares (or, through the Grantee’s paycheck, as indicated above),
no payment will be made to the Grantee (or his or her estate) for SARs unless
and

 



--------------------------------------------------------------------------------



 




until satisfactory arrangements (as determined by the Committee) have been made
by the Grantee with respect to the payment of any income and other taxes which
the Company determines must be withheld or collected with respect to such SARs.
By accepting this award of SARs, the Grantee expressly consents to the
withholding of Shares and to any cash or Share withholding as provided for in
this paragraph 10. All income and other taxes related to the SAR award and any
Shares delivered in payment thereof are the sole responsibility of the Grantee.
11. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the SARs upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the exercise of SARs hereunder, this SAR may not be exercised, in
whole or in part, unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
12. No Rights of Stockholder. Neither the Grantee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares covered by this SAR.
13. No Effect on Employment. The Grantee’s employment with the Company and any
Parent or Subsidiary is on an at-will basis only, subject to the provisions of
applicable law. Accordingly, subject to any written, express employment contract
with the Grantee, nothing in this Agreement or the Plan shall confer upon the
Grantee any right to continue to be employed by the Company or any Parent or
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or the employing Parent or Subsidiary, which are hereby expressly
reserved, to terminate the employment of the Grantee at any time for any reason
whatsoever, with or without good cause. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company or the Parent or Subsidiary employing the Grantee.
14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary at
the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road, Stamford, CT
06902-7700, or at such other address as the Company may hereafter designate in
writing.
15. Maximum Term of SAR. Notwithstanding any other provision of this Agreement,
this SAR is not exercisable after the Expiration Date.
16. Binding Agreement. Subject to the limitation on the transferability of this
SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions.

 



--------------------------------------------------------------------------------



 




18. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.
19. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith (including, but not limited to, the determination of whether or not
any SARs have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.
21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Grantee, to avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this of SAR.
23. Amendment, Suspension, Termination. By accepting this SAR, the Grantee
expressly warrants that he or she has received an SAR to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
24. Defined Terms: Capitalized terms used in this Agreement without definition
will have the meanings provided for in the Plan. When used in this Agreement,
the following capitalized terms will have the following meanings:
“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any Parent or Subsidiary of the Company.
Your employment relationship will not be

 



--------------------------------------------------------------------------------



 



considered interrupted in the case of: (i) any leave of absence approved in
accordance with the Company’s written personnel policies, including sick leave,
family leave, military leave, or any other personal leave; or (ii) transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor; provided, however, that, unless otherwise provided in
the Company’s written personnel policies, in this Agreement or under applicable
laws, rules or regulations, or unless the Committee has otherwise expressly
provided for different treatment with respect to this Agreement, (x) no such
leave may exceed ninety (90) days, and (y) any vesting shall cease on the
ninety-first (91st) consecutive date of any leave of absence during which your
employment relationship is deemed to continue and will not recommence until such
date, if any, upon which you resume service with the Company, its Parent,
Subsidiary or successor. If you resume such service in accordance with the terms
of the Company’s military leave policy, upon resumption of service you will be
given vesting credit for the full duration of your leave of absence. Continuous
employment will be deemed interrupted and terminated for an Employee if the
Grantee’s weekly work hours change from full time to part time. Part-time status
for the purpose of vesting continuation will be determined in accordance with
policies adopted by the Company from time to time, which policies, if any, shall
supersede the determination of part-time status set forth in the Company’s
posted “employee status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
o 0 o

 